Citation Nr: 9935293	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  93-15 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for cervical 
radiculopathy.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for degenerative joint 
disease of the right knee.

4.  Entitlement to a compensable evaluation for 
chondromalacia patella of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from June 1957 to 
December 1957, June 1958, June 1959, June 1960, June 1961, 
from May 1962 to June 1962, June 1963, from August 1963 to 
September 1963, August 1964, from June 1965 to July 1965, May 
1967, June 1967, June 1968, June 1969, June 1970, from March 
1971 to May 1971, June 1971, from June 1971 to September 
1972, from October 1972 to February 1974, June 1974, November 
1974, January 1975, March 1975, from April 1975 to May 1975, 
and from June 1975 to June 1991.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a November 1991 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Houston, Texas.

A hearing was held in September 1993, in Washington, D.C., 
before Jack W. Blasingame, who is the Board member rendering 
the determination in this claim and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 1991 & Supp. 1996).  A transcript of the 
hearing was produced and included in the claims folder, and 
the case was subsequently referred for appellate 
consideration.  



REMAND

In 1995, the Board issued a joint decision/remand that 
addressed five out of the ten issues originally appealed.  
The other five issues were remanded to the RO for the purpose 
of obtaining additional information.  See Board 
Decision/Remand, October 3, 1995.  The claim was then 
returned and in May 1997 the Board issued a decision on the 
following issues:

Entitlement to service connection for 
cervical radiculopathy, a right shoulder 
disability, a left elbow disorder, and 
degenerative joint disease of the right 
knee.

Entitlement to a compensable evaluation 
for chondromalacia patella of the left 
knee.

The Board, in essence, found that the veteran had not 
presented a well-grounded claim for the issues of entitlement 
to service connection.  The Board also determined that the 
evidence was against the veteran's claim for a compensable 
evaluation for left knee disability.  Upon receiving 
notification of the decision, the veteran appealed to the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals), and 
hereinafter the Court. 

In [citation redacted] [and [citation redacted], the Court reversed the decision of the Board that 
found that the veteran has not presented a well-grounded 
claim for the issues of entitlement to service connection for 
a right knee, right shoulder, and cervical segment of the 
spine.  The Court also vacated the Board's decision denying 
entitlement to a compensable evaluation for a left knee 
condition.  In its decision, the Court concluded that the 
Board had not obtained enough medical information and 
comments on the veteran's various claimed conditions.  By not 
accomplishing this development, the Court found that the 
Board had breached the VA's duty to assist obligation along 
with certain directives previously issued by the Court.  The 
Court then remanded the claim back to the Board for further 
processing.

In light of the Court's decision, the claim is remanded to 
the RO for the following additional development:

1.  The RO should schedule the veteran 
for orthopaedic and neurology 
examinations of the veteran's cervical 
segment of the spine, the right shoulder, 
and both knees; said examinations should 
be conducted, if possible, by physicians 
who has not previously seen or treated 
the veteran.  All necessary tests should 
be conducted, such as range of motion 
studies and strength tests, and the 
examiner should review the results of any 
testing prior to completion of the 
report.  [It is recommended that x-ray 
films of the veteran's cervical segment 
of the spine, both knees, and right 
shoulder be accomplished.]  The RO should 
request that the examining orthopaedist, 
neurologist, and the radiologist render 
diagnoses of all current pathology of the 
cervical segment of the spine, the right 
shoulder, and both knees found to be 
present and provide a comprehensive 
report, including a complete rational for 
all conclusions reached.  

When making their report, the examiners 
should produce a chronological report of 
each disability; i.e., they should note 
when each condition began (symptoms and 
manifestations thereof) and the 
progression of each of the disabilities. 

The report of the orthopaedic examination 
should include a description of the 
effect, if any, of the veteran's pain on 
the function and movement of the knees, 
shoulder, and neck, in accordance with 38 
C.F.R. §§ 4.40 and 4.45 (1998).  

(a)  What is the extent of limitation on 
the ability to perform the normal working 
movements of the knees, right shoulder, 
and cervical segment of the spine with 
normal excursion, strength, speed, 
coordination, and endurance?  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, along with the 
functional loss, with respect to all of 
these elements.  See 38 C.F.R. § 4.40 
(1998).  

(b)  Is any functional loss of the knees, 
right shoulder, and cervical segment of 
the spine and, if so, is any functional 
loss due to pain, supported by adequate 
pathology and evidenced by the visible 
behavior of the claimant undertaking the 
motion?  See 38 C.F.R. § 4.40 (1998).
 
(c)  Is there any evidence of disuse of 
the knees, right shoulder, and cervical 
segment of the spine and, if so, what is 
the nature of that evidence, e.g., 
atrophy, the condition of the skin, 
absence of normal callosity or the like?  
See 38 C.F.R. § 4.40 (1998).
 
(d)  Is there less movement than normal 
in the knees, right shoulder, and 
cervical segment of the spine and, if so, 
is it due to crepitus, ankylosis, 
limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, a 
combination of some or all of these, or 
some other cause?  See 38 C.F.R. § 4.45 
(1998).

(e)  Is there weakened movement of the 
knees, right shoulder, and cervical 
segment of the spine and, if so, is it 
due to muscle injury, disease or injury 
of peripheral nerves, divided or 
lengthened tendons, some combination of 
some or all of these, or some other 
cause?  See 38 C.F.R. § 4.45 (1998).
 
(f)  Is there evidence of excess 
fatigability of the knees, right 
shoulder, and cervical segment of the 
spine and, if so, is this the result of 
the service-connected fracture residuals?  
See 38 C.F.R. § 4.45 (1998).
 
(g)  Is there evidence of incoordination 
of, or impaired ability to execute 
skilled movements smoothly by, the knees, 
right shoulder, and cervical segment of 
the spine and, if so, is this the result 
of pain?  See 38 C.F.R. § 4.45 (1998).
 
(h)  Is there evidence of pain on 
movement, swelling, deformity or atrophy 
of disuse of the knees, right shoulder, 
and cervical segment of the spine?  See 
38 C.F.R. § 4.45 (1998).
 
(i)  Does the veteran have post-traumatic 
arthritis at the knees, right shoulder, 
and neck?  
 
The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiners must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  Also, 
it is requested that the results of the 
examinations be typed or otherwise 
recorded in a legible manner for review 
purposes. 

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The appellant is 
put on notice that he has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  If the decision remains unfavorable, 
the veteran and his accredited representative should be given 
a supplemental statement of the case and allowed sufficient 
time for a response.  

Additionally, if and only if the RO denies any of the 
veteran's claim, the RO should inquire of the veteran as to 
whether he would like to have another hearing before the 
Board.  That is, it is expected that Jack W. Blasingame, the 
member of the Board before whom the veteran has previously 
proffered testimony, will be retiring.  As such, when a Board 
member leaves the Board and a veteran has proffered testimony 
before that Board member, the veteran has the opportunity to 
provide additional testimony before another Board member who 
will be making a final determination on the issues before the 
Board.  Hence, if the RO does not rule in favour of the 
veteran, the veteran has the opportunity to provide 
additional testimony to a member of the Board who will be 
making a determination on the appealed issues.  

Thereafter, the claim should be returned to the Board for 
further consideration.  No action is required of the veteran 
until he is contacted by the regional office.  The purpose of 
this REMAND is to ensure due process and to obtain additional 
clarifying medical evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

  The veteran did not appeal the Board's decision concerning entitlement to service connection for a left 
elbow condition.


